Title: From George Washington to Timothy Pickering, 11 December 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir
Mount Vernon 11th Decr 1797.

At the sametime that I acknowledge the receipt of your favour of the 20th Ulto enclosing a translation of the Spanish letter and one from Mr King, let me beg the favour of you to forward those which go under cover with this, to their respective Addresses, along with your own if you should have occasion to write soon to our public characters abroad; or by the first conveyances if you should not. That to Sir John Sinclair I wish, more than the others, might be forwarded soon.
The probability is that young Lafayette will be disappointed in his expectation of meeting his parents & Sisters in France, or even in Europe. I said every thing to him I could, with decency to induce him to await direct advice from his father, before he departed from this country. I even went so far, before the condition annexed to his releasement by the Emperor was known, or the Explosion in Paris was suspected, to tell him that altho’ the event was not probable, it nevertheless was possible, that he might be going to Europe while his relations were coming to America; and endeavoured to impress the idea upon him that the moment his father was in a situation to write to him that he would; and more than probable, point out the course he would have him pursue: but having received lettrs from some of his correspondents in Europe informing him of his liberation, and that he was actually on his journey to Paris, his eagerness to see them could no longer be restrained; particularly as delay might involve him in a Winters

passage of which he was affraid, and having come out under the authority of the French Government, because he was under no apprehension of ill treatment, if the information he had received was premature.
It will, however, be a matter of sore disappointment & regret, if his Parents shd have embarked for America before he sees them in Europe, & will be a source of much concern to me also for he is an amiable, and sensible youth; and his eagerness to go, the effect of ardent filial & fraternal affection and a longing desire to embrace them in the first moments of their liberation from cruel captivity. The disappointment will also be as sorely felt by his Parents, if they should miss each other.
I hope the calm, with which this Session of Congress has commenced, will not be succeeded by a storm; I shall confess however, that my expectations fall far short of my hopes on this occasion. Tranquillity will not continue to the end of it; nor can harmony be looked for, while the same men who were sounding the Tocsin at every thing that a wild imagination could construe into even a tendency to stretch the Powers of Government here, are advocating the most outrageous violations of it, elsewhere. But no conduct is too absurd, or inconsistent for some men to give into. In haste (as you will perceive) to get my letters to the Post Office in time, I am with very great esteem & regard Dear Sir Your Most Obedient

Go: Washington

